

116 HR 1117 IH: Shutdown Fairness Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1117IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Ms. Hill of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo clarify that individuals excepted from furlough and paid unemployment compensation on the basis
			 of Federal service during any lapse in appropriations occurring in fiscal
			 year 2019 are deemed eligible for such compensation.
	
 1.Short titleThis Act may be cited as the Shutdown Fairness Act of 2019. 2.Clarification related to eligibility for unemployment compensation (a)In generalNotwithstanding any other provisions of law, beginning on December 22, 2018, any individual who is paid unemployment compensation by a State, on the basis of the individual’s Federal service (as defined in section 8501 or 8521 of title 5, United States Code), for a week during fiscal year 2019 during any part of which a lapse in appropriations is in effect with respect to which the individual is excepted from furlough shall be deemed to be totally separated from Federal service and eligible for unemployment compensation benefits under subchapter I of chapter 85 of title 5 of the United States Code for such week.
 (b)Effective dateThis section shall apply with respect to weeks beginning on or after December 22, 2018. 